DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
“fin roller 30” in lines 2, 7 of paragraph [0021] should read “fin roller 38”
“top span 70 of the elevator 70” in line 6 of paragraph [0025] should read “top span 70 of the elevator 60”
“top span 60 of the elevator 60” in line 7 of paragraph [0053] should read “top span 70 of the elevator 60”
“distal end 624” in line 4 of paragraph [0026] should read “distal end 64”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergote (WO 2015/156774 A1).
Regarding claim 1, Vergote teaches an elevator assembly for a harvester (Elevator 22, Fig. 1), comprising:

an elevator extending within the elevator housing between a proximal end and a distal end, the elevator configured to carry harvested crops between its proximal and distal ends (Elevator 22 with lower end 50 and upper end 54, Fig. 1); and
a storage hopper extending from the elevator housing at a location adjacent to the distal end of the elevator (Closure apparatus can be closed to operate as a temporary crop storage receptacle, [0010]), the storage hopper including a rear deflector and a hopper gate (Trap door 88 and upper door 86, respectively, Fig. 2), the hopper gate being movable between a discharge position, at which the hopper gate exposes a discharge opening of the storage hopper to allow the harvested crops to be discharged from the elevator assembly through the discharge opening, and a storage position, at which the hopper gate covers the discharge opening to prevent the harvested crops from being discharged from the elevator assembly (Upper door 86 has open position with exposed discharge opening 52 and closed position covering opening, Figs. 2 and 4),
wherein, when the hopper gate is moved to the storage position, the hopper gate and the rear deflector are configured to at least partially define a storage volume adjacent to the distal end of the elevator for storing the harvested crop (Upper door 86 and trap door 88 define enclosed storage space, Fig. 4).
Regarding claim 5, Vergote teaches the elevator assembly further comprising a gate actuator configured to move the hopper gate between the discharge and storage positions (Actuator 90, Figs. 2 and 4).
Regarding claim 8, Vergote teaches wherein the rear deflector is movable between an opened position and a closed position, the rear deflector being moved to the closed position when the hopper gate is moved to the storage position to allow the rear deflector and the hopper gate to at least partially define the storage volume (Trap door 88 in closed position and defining a storage space with upper door 86, Fig. 4).

Regarding claim 10, Vergote teaches wherein the deflector actuator is configured to pivot the rear deflector away from the hopper gate to move the rear deflector from the closed position to the opened position (Actuator 96 supports trap door 88 between closed and open positions, [0032]).
Regarding claim 11, Vergote teaches a method for operating a harvester, the harvester comprising an elevator assembly including an elevator extending between a proximal end and a distal end (Elevator 22 with lower end 50 and upper end 54, Fig. 1), the elevator assembly further including a storage hopper positioned adjacent to the distal end of the elevator, the storage hopper including a rear deflector and a hopper gate movable between a discharge position and a storage position (Closure apparatus can be closed to operate as a temporary crop storage receptacle with trap door 88 and upper door 86 in closed or open positions, [0010] and Figs. 2 and 4), the method comprising:
initially operating the harvester in a discharge harvesting mode such that harvested crops are conveyed from the proximal end of the elevator to the distal end of the elevator and subsequently discharged from the harvester through a discharge opening defined by the storage hopper when the hopper gate is at its discharge position (Elevator carries harvested crops from the inlet upwardly until they are discharged through the discharge opening, [0009]);
receiving an operator input associated with operating the harvester in a storage harvesting mode (Operators remotely control actuators 90 and 96 to control the upper door 86 and trap door 88, [0032]);
upon receipt of the operator input, moving the hopper gate from its discharge position to its storage position such that the hopper gate covers the discharge opening (Actuator 90 moves the upper door 86 into a closed position when the crop receiver is absent, [0033]); and
storing the harvested crops expelled from the distal end of the elevator within a storage volume at least partially defined by the hopper gate and the rear deflector (Harvested crops are retained within a storage volume defined by the closed positions of upper door 86 and trap door 88, Fig. 4).
Regarding claim 12, Vergote teaches the method further comprising moving the rear deflector from an opened position to a closed position upon receipt of the operator input, wherein the hopper gate and the rear deflector at least partially define the storage volume when the hopper gate is located at its storage position and the rear deflector is located at its closed position (Actuator 96 moves trap door 88 into a closed position when the crop receiver is absent and trap door 88 and upper door 86 form storage volume, [0033] and Fig. 4).
Regarding claim 13, Vergote teaches the method further comprising reducing an operating speed of the elevator upon receipt of the operator input (Controller 104 may slow down in response to external input, [0038]).
Regarding claim 15, Vergote teaches wherein reducing the operating speed of the elevator comprises reducing the operating speed of the elevator as a function of at least one of a current yield of the harvester, a current feed rate for the harvester, or a current ground speed of the harvester (Controller 104 adjusts elevator speed for even distribution of crops, [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vergote (WO 2015/156774 A1) in view of Wendte et al. (US 6272819 B1), hereinafter Wendte.
Regarding claim 2, Vergote teaches an elevator assembly with a storage volume defined by a rear deflector and hopper gate. Vergote does not teach the storage volume being below the distal end of the elevator so the harvested crop is not re-circulated. Wendte teaches wherein the storage volume is defined at least partially at a location below the distal end of the elevator such that the harvested crop expelled from the elevator at its distal end falls downs into the storage volume when the hopper gate is moved to the storage position without being re-circulated back towards the proximal end of the elevator (Plate shaft 204 is rotatably mounted to the elevator housing so that deflection plate 202 can pivot upwards to form storage volume with deflector 54 below elevator 90, Fig. 3 and col. 10 lines 43-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the elevator assembly of Vergote with the storage volume below the elevator as taught by Wendte in order to have a dedicated storage volume for harvested crops separate from the elevator.
Regarding claim 19, Vergote teaches a method for operating a harvester with an elevator that can store harvested crops. Vergote does not teach the storage volume being below the distal end of the elevator so the harvested crop is not re-circulated. Wendte teaches wherein the storage volume is defined at least partially at a location below the distal end of the elevator such that the harvested crop expelled from the elevator at its distal end falls downs into the storage volume when the hopper gate is moved to the storage position without being re-circulated back towards the proximal end of the elevator (Plate shaft 204 is rotatably mounted to the elevator housing so that deflection plate 202 can pivot upwards to form storage volume with deflector 54 below elevator 90, Fig. 3 and col. 10 lines 43-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the elevator assembly of Vergote with the storage volume below the elevator as taught by Wendte in order to have a dedicated storage volume for harvested crops separate from the elevator.

Allowable Subject Matter




Claims 3-4, 6-7, 14, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671